Title: To Thomas Jefferson from Thomas Appleton, 15 March 1804
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Sir
            Leghorn 15th. March 1804.
          
          The two letters you did me the honor to write under date of the 5th. and 15th. of July have both reach’d my hands.—the former on the 27th. of December and the latter on the 14th. of November.—Agreeably to your direction I have employed a friend at Rome, so to convey to Madame Ceracchi, that part of your letter relative to her husband, as to correct the error she is in, with regard to her pretensions on the U: States, and at the same time to avoid any suspicions from what quarter this information was received.—In reply I find, she is now on a visit to vienna, and will not return before the opening of the Summer.—The bust of General Washington has been purchased from her by an eminent sculptor of Rome for the price of £20. sterling—the object in giving so exorbitant a sum, was under the idea that the resemblance is perfect, so it now serves him as a model to fabricate others by, either in marble or gesso as may be required.—on the whole I have thought it adviseable to defer imparting to her, the substance of what I have before mentioned, until She returns to Rome.—Your opinion of the wine of Montepulciano perfectly coincides with the prevailing one in this country; for it is here held in the highest estimation among the class of dry wines.—It is universally the custom in Tuscany to preserve their best qualities in flasks, over which is put a Small quantity of oil to keep out the exterior air, and the whole covered with a piece of parchment.—of So delicate a nature do they conceive them to be, as to imagine it impossible to transport them by sea, without a detriment, even from one part of the Coast to another. I am however inclined to think, that whenever this is the Case, it arises more from the mode of Conveying it, than from the great Susceptibility of the wine.
          I have Shipped on board the Piomingo, Captn. Blagge for New York, and directed to the Care of David Gelston esq. Collector of Customs for that port, three Cases containing one hundred and twenty three black bottles of Montepulciano wine all of which are hermettically sealed with wax.—I think therefore, I have avoided the only inconvenience to which it is exposed, and do not doubt but it will arrive free from injury.—the quantity is less than I intended, but I was deceived in the measure of that part of Tuscany, and the vessel being on the eve of her departure, and no pure wine to be purchased in Leghorn, will necessarily prevent my sending the quantity you were desirous to obtain.—I have by the same Conveyance added a few samples of dry wines of Tuscany, and on each bottle is a label Specifying its kind,—should either of them be approved by you, the quantity you may be desirous of, shall be procured from the spot on which they grow—their prices will vary little from that of Montepulciano, except the Alleatico, which though not a dry wine, is usually sold at three times the price of any other the produce of Tuscany—
          I have taken the liberty to forward you by the same vessel a barrel containing 225 Vine-Cuttings of 9 different qualities, taken from the botanical garden of florence. they were chosen and presented to me by my particular friend the Proposto Lastri, Director of the same, and likewise President of the Society of Agriculture—all these plants produce dry wine (excepting the Alleatico) The tokay has been transplanted into Etruria with the Utmost Success; and the wine so perfectly Similar to the finest of Hungary that the most intelligent cannot discover the smallest difference. Mr Lastri is therefore decidedly of opinion, that it depends on the process observed in making the wine, and not on the soil on which it grows—to this end, he so scrupulously adheres to the mode which is adopted in Tokay, that he has even obtained from thence, every utensil or implement necessary for pressing the grape, or bringing to perfection the wine.—Should you be desirous of making the experiment, I Can procure for you here with much facility every requisite.—My friend has presented me with his treatise on Agriculture, likewise with that of Trinci, both of which I have ventured to inclose for you—this latter work he recommends for the most minute detail that is observed here in making of Wines—in return for these his polite Attentions I have sent him your Notes on Virginia, as he reads perfectly well our language.—Mr. Lastri who possesses an uncommonly cultivated understanding, has expressed to me a desire of opening a correspondence with any society of Agriculture that may be established in the United States, or to exchange any of the great variety of productions of his botanical garden (a Catalogue of which I now enclose you) against the native plants of America—the advantages which might be drawn from this mutual intercourse, or how adviseable it would be to accept his proposals, are circumstances Sir left to your own superior judgment to determine.—
          Accept Sir the Assurances of the high respect with which I have the honor to be Your most devoted Servant
          
            Th: Appleton
          
          
            P.S: I have left open the letter until the moment of the departure of the vessel in order to inclose a Note of the Montepulciano wine but I have not yet received the amount from the Country from which it Came—it shall be forwarded by another Conveyance
          
        